Concurring Opinion by
Judge Kramer:
While I concur in the result reached by the majority and agree with the reasoning of the thorough opinion of *568my brother, Judge Mencer, I respectfully must dissent from that portion of the opinion which states that Article I, Section 27 of the Pennsylvania Constitution of 1968 is self-executing. I recognize that I have concurred in other opinions wherein this Court has so held,1 but upon further reflection I now believe that the holding is wrong.
My attempts to deal with and decide cases such as the instant case have led me to believe that Article I, Section 27 should not be held to be self-executing, for the reasons set forth by Justice O’Brien in Commonwealth v. National Gettysburg Battlefield Tower, Inc., 454 Pa. 193, 311 A.2d 588 (1973).2 This case highlights the reason why Article I, Section 27 should not be held to be self-executing. The majority’s holding concerning burden of proof is as follows:
“We hold to the view that the burden to affirmatively support an application for a certificate of public convenience rests upon the applicant. Since the adoption of Article I, Section 27, that burden has not shifted but, once the adverse impact of the certificate of public convenience sought by applicant upon the interests of Article I, Section 27, is raised by a protestant or intervenor, then the applicant’s burden is intensified, and the Commission, in the first instance, and, in the event of appeal, the review court, must be satisfied that the threefold standard enunciated in Payne v. Kassab, supra, is met.” (Emphasis added.)
I believe the majority’s holding will bring nothing but confusion and harassment to a myriad of future property developments throughout this Commonwealth. Anyone *569who is adverse to any kind of project or construction will be able to pick up the battle cry, “Article I, Section 27,” and immediately the real merits of the case will be transformed into a hyperbolic discussion of what is “clean air, pure water, and the preservation of the natural, scenic, historic and aesthetic values of the environment,” and what constitutes “a reasonable effort to reduce the environmental incursion to a minimum.” Anyone interested in opposing any kind of project will be able to harass and perhaps even thwart what may be a perfectly legitimate development, by shouting the battle cry. According to the majority, the proponents of protecting the environment have no burden of proving the project in fact violates Article I, Section 27, or even that they are sincere in their opposition,3 for upon hearing the magical words, the burden immediately is placed, according to the majority, upon the project or construction developer to “intensify” his efforts of proving not only that his project is in compliance with the applicable law, but also that his project does not violate the environment. At that point in the proceedings, the project developer will be forced to guess the standards he must meet to prove that his project does not harm the environment. It seems to me that anyone who wants to challenge a project on the basis of Article I, Section 27, should bear the burden of proving that the proposed project will in fact violate the *570constitutional provision. Once again, however, we would be confronted with the problem of determining by what standards it would be determined that that burden of proof was met. I believe that until the Legislature implements Article I, Section 27, by establishing standards, which can be equally and fairly applied to all of our citizens, no one, whether the developer of a project or an opponent, will be protected, because no one will be able to determine with any certainty what the law is in this area.
In the absence of any standards set forth by the Legislature, I do not believe this Court had any choice but to apply the type of balancing standards that we applied in Payne, supra. I do not believe, however, that the balancing test set forth in Payne, supra, can substitute for the more precise standards which could be set forth by the Legislature. The problem with a balancing test in this area of the law is that no one can translate environmental harm into a dollar and cents figure. In the absence of any prescribed standard to weigh or value environmental harm, it is really impossible to have a meaningful balancing test.4 I do not believe our balancing test is really anything more than a “shock the conscience of the court test.” In the absence of more precise standards or guidelines, we can really do no more than proceed on a case-by-case basis, and decide each case on the basis *571of whether or not the proposed development offends our own personal ideas concerning environmental values. Instead of applying any set law or standards to these cases, we will merely be applying our own personal standards (or biases) concerning environmental values. I do not believe that this is proper and it may very well be in violation of the due process and equal protection clauses of the United States Constitution. In Gettysburg Tower, supra, Justice O’Brien pointed out the constitutional problems involved in applying Article I, Section 27, in the absence of any standards:
“After all, ‘clean air’ ‘pure water’ and ‘the natural, scenic, historic and esthetic values of the environment,’ have not been defined. The first two, ‘clean air’ and ‘pure water,’ require technical definitions, since they depend, to some extent, on the technological state of the science of purification. The other values, ‘the natural, scenic, historic and esthetic values’ of the environment are values which have heretofore not been the concern of government. To hold that the Governor needs no legislative authority to exercise the as yet undefined powers of a trustee to protect such undefined values would mean that individuals could be singled out for interference by the awesome power of the state with no advance warning that their conduct would lead to such consequences.
“If we were to sustain the Commonwealth’s posision that the amendment was self-executing, a property owner would not know and would have no way, short of expensive litigation, of finding out what he could do with his property. The fact that the owner contemplated a use similar to others that had not been enjoined would be no guarantee that the Commonwealth would not seek to enjoin his use. Since no executive department has been given authority to determine when to move to protect the environment, *572there would be no way of obtaining, with respect to a particular use contemplated, an indication of what action the Commonwealth might take before the owner expended what could be significant sums of money for the purchase or the development of the property.
“We do not believe that the framers of the environmental protection amendment could have intended such an unjust result, one which raises such serious questions under both the equal protection clauses and the due process clauses of the United States Constitution. In our opinion, to insure that these clauses are not violated, the Legislature should set standards and procedures for proposed executive action.” (Footnotes omitted.) 455 Pa. at 202-203, 311 A.2d at 593-594.
In any event, I fully agree with the result of the majority opinion but feel constrained to add these words dissenting from the holding that Article I, Section 27 is self-executing and the holding that a developer’s burden intensifies after the mere mention by any party of the magical words “Article I, Section 27.”

. See Commonwealth v. National Gettysburg Battlefield Tower, Inc., 8 Pa. Commonwealth Ct. 231, 302 A.2d 886 (1973), aff’d. 454 Pa. 193, 311 A.2d 588 (1973) and Payne v. Kassab, 11 Pa. Commonwealth Ct. 14, 312 A.2d 86 (1973).


. As is noted in the majority opinion, the Supreme Court divided equally in Gettysburg Tower on the question of whether Article I, Section 27 is self-executing.


. There is testimony in this record, by an expert witness for McCoy, concerning the possibility of future developments on the McCoy property. The witness testified that the property is “attractive” for future development, particularly for residential development but also perhaps for some limited commercial or industrial development. The witness testified that the proposed power line would have a “disastrous” effect on future development of the property. This witness’ testimony raises a question in my mind concerning whether the McCoys are primarily interested in protecting the historical significance of their farm or in protecting the aesthetic value of their entire tract in order to protect its value for future proprietary development.


. The record in Gettysburg Tower, supra, contains testimony by the director of the National Park Service. When asked if it was possible to measure the damage which the tower would have on the battlefield site, the director answered as follows:
“Well, I don’t think that you can measure these things in a normal system of values that we articulate in terms of dollars and cents. You measure them more in terms of matters of integrity and understanding and inspiration and involvement.”
I have great difficulty applying a balancing test when I have to place dollars and cents on one side of the scales and integrity, understanding, inspiration and involvement on the other side.